Citation Nr: 1037608	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the right lower extremity, to include as secondary to a service-
connected disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California 
(RO).  


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of 
right lower extremity peripheral neuropathy in service or at 
service separation.

2.  Right lower extremity peripheral neuropathy is diagnosed.  

3.  The probative and persuasive evidence of record does not 
relate the Veteran's right lower extremity peripheral neuropathy 
to his military service, or on a proximate etiologic basis to a 
service-connected disorder.


CONCLUSION OF LAW

Right lower extremity peripheral neuropathy was not incurred in 
or aggravated by active military service, and is not proximately 
due to, or the result of, a service-connected disorder.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A July 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the Veteran was not notified of regulations pertinent to 
the establishment of an effective date and of the disability 
rating, he is not prejudiced in this regard, as the preponderance 
of the evidence is against his claim for service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Disability 
determinations and the related records considered in the 
Veteran's claim for disability benefits from the Social Security 
Administration (SSA) were obtained in August 2008.  38 C.F.R. § 
3.159 (c) (2).  Fee-based VA examinations were conducted in 
September 2005, May 2009 and December 2009, with an addendum 
opinion sought for the May 2009 examination; the Veteran has not 
contended, nor does the record reflect, that these examinations 
were inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) 
(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The record does not reflect, nor does the Veteran assert, that 
the claimed right lower extremity peripheral neuropathy is 
directly related to service.  Instead, the Veteran argues that 
his right lower extremity peripheral neuropathy is related to his 
service-connected left foot pes planus with degenerative joint 
disease, status post triple arthrodesis.  To that end, the 
Veteran' service treatment records reflect no evidence of right 
lower extremity peripheral neuropathy, and there is no evidence 
relating the Veteran's right lower extremity peripheral 
neuropathy directly to military service or to any incident 
therein.  Accordingly, service connection for right lower 
extremity peripheral neuropathy on a direct basis is not 
warranted.  See 38 C.F.R. §§ 3.303.

After careful consideration, the probative and persuasive 
evidence of record also does not support a grant of service 
connection for right lower extremity peripheral neuropathy on a 
secondary basis.  While the record clearly shows the Veteran's 
history of right foot pain and numbness since 2002, it does not 
reflect that the claimed right lower extremity peripheral 
neuropathy is etiologically related to a service-connected 
disorder.  

Some of the evidence of record is not probative to determine 
whether the Veterans' right lower extremity peripheral neuropathy 
is related to his service-connected left foot disorder.  The 
January 2005 VA nerve conduction study indicated that while there 
was evidence of polyneuropathy of the lower extremities, it was a 
non-specific pattern consistent with numerous possible 
etiologies.  A May 2006 VA magnetic resonance imaging of the 
right sciatic nerve ruled out neuroma, but provided no additional 
opinion with respect to the cause of the bilateral lower 
extremity numbness.  A November 2008 VA outpatient treatment 
record reflects that the Veteran asked for a letter relating his 
right lower extremity peripheral neuropathy to his service-
connected left foot disorder and the 2002 surgery; however, the 
VA clinician stated that he did not know if there were such an 
association, deferring to a neurologist or podiatrist's 
expertise.  Similarly, the May 2009 fee-based examiner originally 
stated that the right lower extremity peripheral neuropathy was 
of unknown etiology.  These statements do not express a positive 
or negative nexus opinion with respect to the issue on appeal; 
accordingly, the Board finds that they are non-evidence.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes-or-no opinion constituted non-
evidence in support of service connection).  

In a May 2009 VA outpatient treatment record, a VA medical 
professional indicated that the Veteran's right ankle pain is due 
to right ankle osteoarthritis, and may likely be exacerbated by 
compensation for left foot pain.  To the extent that this 
statement constitutes a nexus opinion, it is of little probative 
weight with respect to the issue on appeal, as it addresses the 
Veteran's right ankle osteoarthritis, not his right lower 
extremity peripheral neuropathy.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that it is not error to favor the 
opinion of one competent medical expert over that of another; 
VA's duty is to assess the credibility and probative value of 
evidence, and may assign greater probative weight to one medical 
opinion than to another).  Similarly, a January 2008 private 
physician statement, and a June 2008 VA physician statement, both 
indicated that the Veteran's foot pain is possibly due to his 
service-connected foot condition.  However, by using the phrase 
"possibly", without supporting clinical data or other 
rationale, these opinions are simply too speculative in order to 
provide the necessary degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999).  

The sole probative opinion of record was noted in the May 2009 
fee-based examiner's addendum opinion.  Therein, the examiner 
concluded that the Veteran's right lower extremity paresthesias 
were secondary to intervertebral disc syndrome from his 
nonservice-connected back disorder.  This is because, the 
examiner stated, pes planus does not cause neuropathy.  This 
opinion provides a rationale; the statements and opinions above 
do not, and the Court of Appeals for Veterans Claims has held 
that most of the probative value of a medical opinion comes from 
its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  For that reason, the May 2009 fee-based examiner's 
opinion is afforded more probative weight than the remaining 
opinions and statements of record.  As such, service connection 
for right lower extremity peripheral neuropathy, on a direct or 
secondary basis, is not warranted.

The Veteran's statements as to his belief that the right lower 
extremity peripheral neuropathy was proximately related to his 
June 2002 left foot surgery have been considered.  Generally, 
claimants are competent to report that they first experienced 
such symptomatology beginning after that surgery was completed.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
his statements that the pain and paresthesias were related to his 
left foot disorder or the surgery he underwent for it, as opposed 
to some other cause, are not competent evidence as he lacks the 
appropriate medical training to make such determinations.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, 
his complaints that the pain and numbness began only after the 
2002 surgery are inconsistent with other statements he has made, 
and suggest that his statements with respect to the onset of his 
right lower extremity peripheral neuropathy may not be credible.  
In a December 2001 private evaluation completed in conjunction 
with the Veteran's claim for SSA benefits, he stated that he had 
experienced right foot pain since 1991.  At the March 2002 fee-
based examination, prior to the June 2002 left foot surgery, the 
Veteran reported that there were times that both feet have become 
numb and feel like they had fallen asleep.  At a July 2007 VA 
outpatient visit wherein he stated that his right foot pain had 
existed for "many years."  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (concluding that the Board may reject such 
statements of a veteran if rebutted by the overall weight of the 
evidence).  

Because the probative and persuasive evidence of record does not 
relate the Veteran's right lower extremity peripheral neuropathy 
to service or a service-connected disorder, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right lower extremity peripheral 
neuropathy is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


